Citation Nr: 1549175	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-14 543	)	DATE
	)
	)


THE ISSUE

Whether the July 21, 1977, decision by the Board of Veterans' Appeals (Board) denying service connection for schizophrenia should reversed on the grounds of clear and unmistakable error (CUE). 

(The issue of whether new and material evidence has been presented to reopen the claim of service connection for schizophrenia is addressed in a separate decision.) 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran is the moving party in this action.  He served on active duty February 1969 to July 1970.

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

Following a sympathetic review of the Veteran's statements in the context of his present appeal as to entitlement to service connection for schizophrenia, the Board has construed the Veteran's September 2014 testimony, which has been reduced to writing, as a motion to reverse the July 21, 1977, Board decision on the grounds of CUE.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a CUE motion may be inferred from a sympathetic reading of the Veteran's statements). 


FINDING OF FACT

In the Board's July 21, 1977, decision denying the claim of entitlement to service connection for schizophrenia, the correct facts, as they were known at that time, were not before the adjudicators, and had they been they would have manifestly changed the outcome of the claim.  


CONCLUSION OF LAW

The Board's July 21, 1977, decision that denied the claim of entitlement to service connection for schizophrenia was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400-20.1411 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A Board decision is subject to revision on the grounds of CUE.  If evidence establishes this type of error, the prior decision shall be reversed or revised.  38 U.S.C.A. 7111 (West 2014).  CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 U.S.C.A. 7111; 38 C.F.R. § 20.1403(a) (2015).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c). 

Facts

The Veteran served on active duty from February 1969 to July 1970.  Service treatment records show numerous mental health issues including three diagnoses of schizophrenia, two of which were provisional diagnoses.  See Consultation Sheet (April 13, 1970); Chronological Report of Medical Care (April 30, 1970); and Consultation Sheet (June 26, 1970).

After separation from service, the North Carolina Department of Mental Health, Dorothea Dix Hospital, reported that the Veteran did not have psychosis in September 1971.  However, subsequent treatment records show longstanding history of hospitalization and treatment for schizophrenia since January 1974.  See, e.g., State Hospital (January 31, 1974); Eastern State Hospital (May 27, 1974); Sacred Heart Medical Center (December 24, 1974; January 21, 1975; February 14, 1975); Spokane Psychiatric Clinic (August 16, 1976).

The Veteran originally claimed service connection for a mental condition on April 30, 1974.  In July 1974, the RO denied service connection for a nervous condition.  The Veteran filed a notice of disagreement on August 15, 1974, and subsequently perfected an appeal to the Board.  

On July 21, 1977, the Board denied service connection for schizophrenia.  The Board found that (i) the Veteran demonstrated a period of maladjustment in service, which was an expression of a personality disorder; (ii) the Veteran did not manifest symptoms of schizophrenia in service or that were at least ten percent disabling within a year of his discharge; and (iii) the Veteran's present schizophrenia is not related to his military service.  In its recitation of the facts, the Board made no mention of the Veteran's three diagnoses of schizophrenia in service; however, it noted a diagnosis of personality disorder in service and schizophrenia several years after service. 

Analysis

The Board finds that it was undebatable that schizophrenia was incurred in service based upon the facts of record and law in effect at the time of the Board's July 21, 1977, decision.

Under the law extant at that time, "[w]ith a chronic disease shown as such in service . . . subsequent manifestations of the same chronic disease at any later date however remote, are serviceconnected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b) (1976).  Schizophrenia was characterized as a chronic disease.  See 38 C.F.R. §§ 3.309(a) (listing psychoses as a chronic disease); 4.132 (listing schizophrenia as a psychotic disorder) (1976).

The facts extant at the time of the July 21, 1977, Board decision undebatably show that the Veteran was diagnosed with schizophrenia during service and again shortly after discharge.

As the recitation of the facts in the Board's July 21, 1977, decision completely omit the three in-service diagnoses of schizophrenia but note diagnoses of schizophrenia after service, the Board now finds that the correct facts, as they were known at that time, were not before the Board, and had they been, they would have manifestly changed the outcome of the claim.  Specifically, the Board would have awarded service connection under 38 C.F.R. § 3.303(b) based on schizophrenia as a chronic disease manifesting in and after service with no intermitted causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence). 

Accordingly, that Board's July 21, 1977, decision that denied service connection for schizophrenia contained CUE.  Therefore, the prior denial of service connection for schizophrenia is reversed.  Service connection for schizophrenia is granted as if it was awarded on the date of that decision.  See 38 C.F.R. § 20.1406 (2015).


ORDER

The motion to reverse the Board's July 21, 1977, decision that denied service connection for schizophrenia, on the basis of CUE, is granted; service connection for schizophrenia is granted as if it was awarded on the date of that decision. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



